UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANTOINETTE P. JONES,

               Plaintiff,
       v.                                             Civil Action No. 19-985 (TJK)
DISTRICT OF COLUMBIA et al.,

               Defendants.



                                  MEMORANDUM OPINION

       Plaintiff Antoinette Jones, proceeding pro se and in forma pauperis, brought this action

in April 2019 challenging the District of Columbia’s civil forfeiture practices. ECF No. 1. In

accordance with Local Civil Rule 5.1, Plaintiff included her address in the caption on her

complaint. LCvR 5.1(c)(1). On May 8, 2019, the Clerk of the Court noted that mail sent to the

address Plaintiff listed was returned as undeliverable. ECF No. 5.

       On July 1, 2019, Defendant filed a motion to dismiss the complaint, or, in the alternative,

for summary judgment. ECF No. 11. Several days later, the Court issued an order advising

Plaintiff of her obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to the motion. ECF No. 13 (“Fox Order”). The Court warned Plaintiff that if

she did not respond to the motion by August 8, 2019, the Court could treat the motion as

conceded. Id. The Clerk of the Court mailed copies of the motion and the Fox Order to the

captioned address as well as a second address located on documents attached to the complaint;

both mailings were returned as undeliverable. ECF Nos. 14, 15.

       Over two months later, Plaintiff has failed to file an opposition to Defendant’s motion or

to request additional time to do so, and it seems evident she has failed to comply with her
obligation under the local rules of this Court to keep her address of record updated.

LCvR 5.1(c)(1) (“Notice of a change in address or telephone number of . . . a party not

represented by an attorney must be filed within 14 days of the change.”). And there is no reason

to believe she would receive any further orders issued by the Court because mail sent to her

address of record has been returned as undeliverable on several occasions.

       “The law is clear that ‘[d]istrict courts have inherent power to dismiss a case sua sponte

for a plaintiff’s failure to prosecute or otherwise comply with a court order.’” Angellino v. Royal

Family Al–Saud, 688 F.3d 771, 775 (D.C. Cir. 2012) (quoting Peterson v. Archstone Cmties.

LLC, 637 F.3d 416, 418 (D.C. Cir. 2011) (citing LCvR 83.23)). Accordingly, the Court will, in a

separate order, dismiss this case without prejudice for want of prosecution.


                                                             /s/ Timothy J. Kelly
                                                             TIMOTHY J. KELLY
                                                             United States District Judge

Date: October 16, 2019




                                                 2